Case: 16-60652      Document: 00514146270         Page: 1    Date Filed: 09/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                             United States Court of Appeals

                                    No. 16-60652
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                           September 7, 2017
                                                                               Lyle W. Cayce
HARJINDER SINGH,                                                                    Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A202 051 473


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Harjinder Singh petitions this court for review of the decision of the
Board of Immigration Appeals (BIA) dismissing his appeal of the immigration
judge’s (IJ) denial of his applications for asylum, withholding of removal, and
protection under the Convention Against Torture (CAT). Because the BIA
relied upon the findings and conclusions of the IJ, we review both decisions.
Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). We review the immigration


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60652     Document: 00514146270      Page: 2   Date Filed: 09/07/2017


                                  No. 16-60652

courts’ rulings of law de novo and their findings of fact for substantial evidence.
See id. at 594. Under the substantial evidence standard, reversal is improper
unless this court decides “not only that the evidence supports a contrary
conclusion, but also that the evidence compels it.” Chen v. Gonzales, 470 F.3d
1131, 1134 (5th Cir. 2006) (internal quotation marks and citation omitted).
      The Attorney General has the discretion to grant asylum to refugees. See
8 U.S.C. § 1158(b)(1); Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994). A refugee
is a person who is outside of his country and is unable or unwilling to return
“because of persecution or a well-founded fear of persecution on account of race,
religion, nationality, membership in a particular social group, or political
opinion.” 8 U.S.C. § 1101(a)(42)(A). An alien seeking asylum “has the burden
of proving that . . . one of the[ ] five protected grounds ‘was or will be at least
one central reason for persecuting’ him.” Sharma v. Holder, 729 F.3d 407, 411
(5th Cir. 2013) (quoting 8 U.S.C. § 1158(b)(1)(B)(i)). “[A]lthough a statutorily
protected ground need not be the only reason for harm, it cannot be incidental,
tangential, superficial, or subordinate to another reason for harm.” Sharma,
729 F.3d at 411 (internal quotation marks and citation omitted).
      Substantial evidence supports the BIA’s conclusion that the threats and
harassment Singh suffered were not on account of a statutorily protected
ground set forth in § 1101(a)(42)(A). Singh testified that he was harassed
solely because of his romantic relationship with the daughter of his harasser.
Thus, there was no nexus between the reason for his harassment and one of
the “five protected grounds.” Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 349
(5th Cir. 2002); see Momin v. Holder, 577 F. App’x 246, 247 (5th Cir. 2014);
Matter of Y-G-, 20 I&N Dec. 794, 799-800 (BIA 1994). As such, Singh failed to
establish past persecution or a well-founded fear of future persecution.
§ 1101(a)(42)(A). Because Singh cannot meet the requirements for asylum, he



                                        2
    Case: 16-60652       Document: 00514146270    Page: 3   Date Filed: 09/07/2017


                                   No. 16-60652

has failed to meet the more stringent standard for withholding of removal.
Chen, 470 F.3d at 1138.
         Lastly, Singh has failed to establish his entitlement to protection under
the CAT. To obtain relief under the CAT, Singh must show that it is “more
likely than not” that he would be tortured if returned to his home country.
Chen, 470 F.3d at 1139. The substantial evidence in the record does not show
that it is more likely than not that he will be subject to torture if he returns to
India.
         Singh’s petition for review of the BIA’s decision is DENIED.




                                         3